DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “second locking strip” in Claim 2 is interpreted as referring to the “second locking strip surface”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the second locking strip surface comprises a recess”, followed later by “wherein the second locking strip surface is free of a recess”.  It is unclear how the second locking strip surface can simultaneously comprise a recess, while also being free of a recess.  

Claim Objections
The objection to claim 12 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOUCKE (US 20210381254 A1) in view of DERICK (US 20170350139 A1).
The rejection of claim 1 (and dependents) is based on BOUCKE, Figure 4.  Figure 7 was chosen for annotation as it shows both the first and second panels in one figure.  The structural characteristics of the first panel are interpreted as being the same between the two figures.

    PNG
    media_image1.png
    535
    1082
    media_image1.png
    Greyscale

Figure B: Examiner Interpretation of Figure 7 of BOUCKE
As to claim 1, BOUCKE teaches a set of panels (See Figure B above for the interpretation of BOUCKE, Figure 7 in relation to the structural limitations of claim 1.) comprising a first panel, a second panel and a mechanical locking device for locking the first panel to the second panel, the mechanical locking device being configured for an assembly by a displacement of the second panel in relation to the first panel in a vertical direction to obtain a locked position of the first panel and the second panel, wherein the first panel comprises a first edge, a first panel surface and a second panel surface, and the second panel comprises a second edge, wherein the mechanical locking device comprises a locking strip extending from the first edge in a direction (Figure 4 teaches the second locking strip surface is parallel to the second panel surface when the panel is relaxed, which is interpreted as not in a locking state.) and wherein the second locking strip surface is free of a recess between the first edge and the flexing groove.  (Figure 4 shows that the recess portion (shown having a length of D/2) is free of further recesses between the first edge, and the rest of the panel.  The flexing groove limitation is addressed by the combination with DERICK.)
Figure 4 of BOUCKE does not explicitly disclose the tongue and tongue groove located on the first or second edge.
However, Figure 7 of BOUCKE teaches the tongue and tongue groove (Items 23 and 24) being located on the first or second edge.
One of ordinary skill would have been motivated to place the tongue and tongue groove of BOUCKE in the location of Figure 7 as opposed to Figure 4 to prevent the first locking element from needing to be bent further to connect the first and second locking elements of Figure 4 (See ¶0098) while still providing the same functionality.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the groove and tongue location of Figure 7 of BOUCKE for the location in Figure 4 of BOUCKE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143(I)(B).
BOUCKE does not disclose wherein the locking strip comprises a flexing groove extending from the second locking strip surface into the locking strip, and that the locking strip is configured to flex by varying a shape of the flexing groove during the assembly.
However, DERICK teaches the locking strip comprises a flexing groove extending from the second locking strip surface into the locking strip, (Figure 8, Item 26), and that the locking strip is configured to flex by varying a shape of the flexing groove during the assembly (Figures 7-9 teach the locking groove varies in shape during assembly.)
One of ordinary skill in the art would have been motivated to combine the flexing groove of DERICK with the panel of BOUCKE in order to provide a pivoting portion of the panel to aid in the bending of the locking element. (DERICK ¶0007 and Figures 7-9)  The locking element of Figure 4 of BOUCKE has a shorter bending area, such that the addition of a flexing groove could allow for greater flexibility when connecting panels, prevent breakages of the locking element (Examiner rationale), while being simple to incorporate during the manufacturing process. (See ¶0008 of DERICK)

As to claim 2, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the second locking strip comprises a material of a core of the first panel (BOUCKE, ¶0008 teaches that the recess portion material can be made into new panels when recycled, which is interpreted as the locking strip being made from the core material since it can be made into new panels.  ¶0025 teaches the panel can be made from a relatively rigid material, including the coupling parts.) , and wherein the flexing groove and the recess are formed in the material of the core of the first panel. (DERICK, ¶0030 teaches the panels can be made from LVT or other materials. ¶0007 teaches the living hinge (locking member and recess area of DERICK) can be made from material of the panel. ¶0093 teaches the locking member (25), second panel (2) and bendable portion can be made from the same material.)

As to claim 6, BOUCKE in view of DERICK the set of panels as claimed in claim 1, wherein an opening of the flexing groove has a width T, wherein the flexing groove (DERICK, Figure 7 and A above teach the flexing groove (26) has a width.  Figures 5, 14, and 16 teach varying widths of the flexing groove.)
DERICK does not explicitly disclose that the width T of the opening of the flexing groove is within the range of about 1 mm to about 10 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the width of Applicant’s invention because Applicant has not disclosed that the width dimension range of 1mm to 10mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s width, and applicant’s invention, to perform equally well with either the width taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERICK.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.
Examiner notes that the width dimension being 1mm and 2.5mm have motivations in ¶0071 of the published application, but no specific rationale for choosing the range of 1mm to 10mm.
As to claim 9, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein at least one inner surface of the flexing groove extends at an angle α from the second panel surface. (Figure 7 teaches the flexing groove is oriented at an angle just over 90 degrees to the second panel surface.)
DERICK does not explicitly disclose the angle α is within the range of about 30 degrees to about 100 degrees. 
However Figure 7 teaches that the flexing groove extends upward at an angle close to 90 degrees.  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 7 suggests to one of ordinary skill in the art that was looking to create a flexing groove-locking strip angle with the dimension of about 100 degrees. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice DERICK, but having only adjacent measurements, would have reasonably at first attempted to copy the structure as shown in the Figure.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided an angle ‘α’ in the claimed range.
See also MPEP 2144.04, Subsection IV. A. – change in size or proportion.

As to claim 13, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the first panel comprises a third edge and a fourth edge, the third (BOUCKE does not explicitly disclose that the panels have a third and fourth edge (side edge), but since the panels are not an infinite length, there must be a side.  Additionally, DERICK, Figure 1 teaches the panels (1, 2) have a third and fourth edge in the ‘Z’ direction of Figure 7.  These edges are spaced by a distance.)

As to claim 14, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a length L, and wherein the length L of the flexing groove extends from the third edge of the first panel to the fourth edge of the first panel. (DERICK ¶0065 teaches the flexing groove extends along the second edge of the panel.  ¶0073 teaches the flexing groove is formed by cutting a slit into the panel. This is interpreted as teaching the flexing groove extends the entire width of the panel.)

As to claim 15, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Examiner is interpreting this claim as being represented by Figure 6C in the drawing filed 24 September 2020, in that the flexing groove (8) does not extend from one edge of the panel to another.  DERICK, ¶0089 teaches that the flexing groove (26) can be made to extend only part of the panel edge.  This is interpreted as teaching a flexing groove that does not extend from one panel edge to another, and thus has claimed fifth and sixth edges that are spaced from the third and fourth edges respectively.)

As to claim 17, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove is essentially arch shaped. (Figure 7 teaches the flexing groove (26) is arch shaped.)

As to claim 18, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove has a shape. (Figure 7 teaches the flexing groove (26) is arch shaped.)
DERICK does not explicitly disclose that the bottom of the flexing groove is essentially triangular.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the shape of Applicant’s invention because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s shape, and applicant’s invention, to perform equally well with either the shape taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 18 because such a modification would have been 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 19, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove has a shape. (Figure 7 teaches the flexing groove (26) is arch shaped.)
DERICK does not explicitly disclose that the bottom of the flexing groove is essentially rectangular or square.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the shape of Applicant’s invention because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s shape, and applicant’s invention, to perform equally well with either the shape taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERICK.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 20, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the mechanical locking device is configured to lock the first panel and the second panel in a first direction parallel to the first panel surface and/or in a second direction perpendicular to the first panel surface. (BOUCKE, Figure 7 shows the locking arrangement of two panels, where they are locked in a direction parallel to the panel surfaces by the locking elements.)

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over BOUCKE (US 20210381254 A1) in view of DERICK (US 20170350139 A1), as applied in claim 1 above, further in view of JOSEFSSON (US20200308846A1).
As to claim 6, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein an opening of the flexing groove has a width T. (DERICK, Figure 7 and A above teach the flexing groove (26) has a width.  Figures 5, 14, and 16 teach varying widths of the flexing groove.)
BOUCKE in view of DERICK does not explicitly disclose the width T of the opening of the flexing groove is within the range of about 1 mm to about 10 mm.
However, JOSEFSSON teaches a tongue/groove flooring panel joint where grooves are formed in the bottom surface of the panel with the width T of the opening of the groove is within the range of about 1 mm to about 10 mm. (¶0185 teaches the groove width is 0.2-1.5 times the panel thickness.  DERICK, ¶0097 teaches the panel is 4mm thick.  Thus, the combination teaches a width range of 0.8mm to 6mm, which meets the claimed range.)
One of ordinary skill in the art would have been motivated to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK to remove material for recycling and creation of further flooring products (JOSEFSSON ¶0199), and thereby reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound properties of the flooring (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006). It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, BOUCKE in view of DERICK and JOSEFSSON teaches the set of panels as claimed in claim 6, wherein the width T of the opening of the flexing groove is within the range of about 1.2 mm to about 2.5 mm. (JOSEFSSON, ¶0185 teaches the groove width is 0.2-1.5 times the panel thickness.  BOUCKE, ¶0042 teaches the panel can be 4mm thick.  Thus, the combination teaches a width range of 0.8mm to 6mm, which meets the claimed range.)

As to claim 15, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Examiner is interpreting this claim as being represented by Figure 6C in the drawing filed 24 September 2020, in that the flexing groove (8) does not extend from one edge of the panel to another.  DERICK, ¶0089 teaches that the flexing groove (26) can be made to extend only part of the panel edge.)
DERICK does not show in the figures that the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge.
However, JOSEFSSON teaches a flooring panel with grooves (Figure 2a-d, Item 19) that have a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Figure 2b teaches grooves (19) that stop short of each edge of the panel (third and fourth edges) and have a distance between the fifth edge and third edge as well as between the sixth edge and fourth edge.  The distance is half the width item ‘BL’ minus the width of item ‘GL’.)
One of ordinary skill in the art would have been motivated to apply the known groove dimension of JOSEFSSON to the unknown groove dimension of DERICK to reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006).  It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 16, BOUCKE in view of DERICK and JOSEFSSON teaches the set of panels as claimed in claim 15, wherein there is a distance X between the edge of the panel and the edge of the flexing groove. (JOSEFSSON, Figure 2b teaches grooves (19) that stop short of each edge of the panel (third and fourth edges) and have a distance between the fifth edge and third edge as well as between the sixth edge and fourth edge.  The distance is half the width item ‘BL’ minus the width of item ‘GL’.)
BOUCKE in view of DERICK and JOSEFSSON does not explicitly disclose that X is within the range of about 5 mm to about 30 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove and side edges of the panel of BOUCKE in view of DERICK and JOSEFSSON with the X dimension of Applicant’s invention because Applicant has not 
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of BOUCKE in view of DERICK and JOSEFSSON.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BOUCKE (US 20210381254 A1) in view of DERICK (US 20170350139 A1), as applied in claim 9 above, further in view of JOSEFSSON (US20200308846A1).
As to claim 10, BOUCKE in view of DERICK teaches the set of panels as claimed in claim 9, wherein at least one inner surface of the flexing groove extends at an angle α from the second panel surface. (Figure 7 teaches the flexing groove is oriented at an angle just over 90 degrees to the second panel surface.)
DERICK does not explicitly disclose the angle α is within the range of about 60 degrees to about 80 degrees. 
However, JOSEFSSON teaches the angle α is within the range of about 60 degrees to about 80 degrees. (Figure 4d teaches the recesses (19a-c) can have various shapes (including the arch shape of DERICK), with the recess (19c) having a shape where the angle between the substantially vertical side of the recess and the flat bottom is less than 90 degrees.  This angle is interpreted as about 80 degrees, which is in the claimed range.)
One of ordinary skill in the art would have been motivated to apply the known groove shape of JOSEFSSON to the groove shape creation method of DERICK to remove more material for recycling and creation of further flooring products (JOSEFSSON ¶0199), and thereby reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound properties of the flooring (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006). It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).



Allowable Subject Matter
Claims 3-5, 8, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 22 were indicated allowable in the office action dated 21 October 2021.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach or obviate the limitations of the above listed dependent claims.
While the art has examples of the structural characteristics of panels of claim 1 (See BOUCKE (US20210381254A1), DERICK (US20170350139A1), PERVAN (US 20090133353 A1), DERICK (US 20200190824 A1)), none of the prior art contained adequate dimensions for their figures to arrive at the claimed dimensions or dimensional ratios of the above listed dependent claims.  Additionally, the prior art lacked reason to choose the specific dimensions if any were provided, so modifying the current dimensions of primary reference of BOUCKE was not motivated or obvious.

Response to Arguments
Applicant’s arguments, see remarks, filed 20 January 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are BOUCKE (US 20210381254 A1) in view of DERICK (US 20170350139 A1).
Applicant’s amendments regarding the relaxed state of the locking strip (to overcome DERICK as the primary reference) and the lack of additional recesses (to overcome PERVAN as the secondary reference) were convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
PERVAN (US 20170268238 A1) teaches flexing grooves (Figure 14a-d, Item 19) in a tongue and groove panel set.
DERICK (US 20200190824 A1) teaches a locking strip recess used in a tongue and groove panel set. (See Figure 4)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2022